   
   

yy

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

i ht bT :
i “yp
DOCUMENT

 

 

 

_—e a --- wee x
UNITED STATES OF AMERICA,

ORDER
Vv.

15 CR 468-9 (VB)
JULIO RENTA, : |

Defendant. :

wenn enn nn nnn nen n ene nne nnn --- x |

A status conference in this violation of supervised release matter is scheduled for
August 18, 2021, at 9:00 a.m. Because of the current public health emergency, the Court will
conduct the conference by telephone conference call, provided that defendant waives his right to
be physically present and consents to appear by telephone after consultation with counsel.

Accordingly, it is hereby ORDERED:

1, By August 11, 2021, defense counsel shall advise the Court in writing as to
whether her client waives his right to be physically present and consents to appear by telephone.

2. At the time of the scheduled hearing, all counsel and defendant shall attend by
calling the following number and entering the access code when requested:

Dial-In Number: (888) 363-4749 (toll free) or (215) 446-3662

Access Code: 1703567
Dated: July 12, 2021

White Plains, NY
SO ORDERED:

Vil

Vincent L. Briccetti
United States District Judge

 
